 



Exhibit 10.59
FIRST AMENDMENT
TO
STOCK OPTION AGREEMENT
This FIRST AMENDMENT (this “Amendment”) to that certain Stock Option Agreement,
dated effective as of February 11, 2003 (the “Option Agreement”), is made by and
between AMERICAN ECOLOGY CORPORATION, a Delaware corporation (the “Company”),
and STEPHEN A. ROMANO (the “Optionee”). The Company and Optionee desire to amend
the Option Agreement, effective as of December 7, 2006, as follows:
1. Exercisability. Section 3.a. of the Option Agreement is hereby amended in its
entirety to read as follows:

  a.  
The Option granted herein may be exercised in whole or in part, to the extent
then vested and subject to earlier termination as provided herein, continuing to
a date 10 years subsequent to the date hereof (the “Expiration Date”). In the
event the Option is exercised in full or in part prior to a Change of Control of
the Company, the Optionee agrees, as a condition to such exercise, that he will,
so as long as retains the title of Chief Executive Officer of the Company,
retain that number of “after-tax” shares received by him from any such exercise
which are equal in value to four (4) times Optionee’s annual salary from the
Company, valued as of the date of exercise of the Option; provided, that such
retention obligation shall terminate and no longer apply upon a Change of
Control or termination of employment without Cause or resignation for Good
Reason (as defined in the Employment Agreement) or a change in Optionee’s title
from that of Chief Executive Officer. Failure to comply with this provision will
result in Optionee’s forfeiture of the unvested portion of the Option and
ineligibility to participate in the Company’s incentive programs.

2. Restatement of Option Agreement. The remainder of the Option Agreement, as
modified by this Amendment, shall remain in full force and effect, and shall be
binding on the parties hereto according to its terms. The Option Agreement shall
be construed, to the extent possible, so as to be consistent with this
Amendment.
3. Miscellaneous. This Amendment may not be modified, supplemented or amended
except in a writing signed by the parties. This Amendment shall be binding upon,
and shall inure to the benefit of, the parties’ respective heirs, executors,
representatives, successors and assigns. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Any signed counterpart
may be delivered by facsimile or other form of electronic transmission with the
same legal force and effect as delivery of an originally signed document.
IN WITNESS WHEREOF, the parties have executed this First Amendment to Stock
Option Agreement effective as of the date set forth above.

         
Company:
      AMERICAN ECOLOGY CORPORATION:
 
       
 
  By:   /s/ Kenneth C. Leung
 
       
 
       
 
  Print Name:   KENNETH C. LEUNG
 
       
 
       
 
  Title:   Chairman of the Board of Directors
 
       
 
       
Optionee:
      /s/ Stephen Anthony Romano
 
       
 
      STEPHEN A. ROMANO

 

 